Case: 20-60922     Document: 00516383858         Page: 1     Date Filed: 07/06/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                  No. 20-60922                             July 6, 2022
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk

   Dikonge Dasime Itoe,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                             Agency No. A213 315 974


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Dikonge Dasime Itoe, a native and citizen of Cameroon, petitioned for
   review of a decision of the Board of Immigration Appeals (BIA) dismissing
   his appeal from an order of the Immigration Judge (IJ) denying his
   applications for asylum, withholding of removal, and relief under the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60922        Document: 00516383858             Page: 2      Date Filed: 07/06/2022




                                        No. 20-60922


   Convention Against Torture. Because the BIA has since granted a motion to
   reopen and remanded the matter to the IJ for further proceedings, the
   respondent has filed an unopposed motion to dismiss the instant petition for
   review for lack of jurisdiction.
           We generally have jurisdiction to review a “final order of removal.”
   8 U.S.C. § 1252(a)(1). An order of removal is final when the BIA affirms an
   IJ’s decision or when the time for appealing an IJ’s decision has expired. 8
   U.S.C. § 1101(a)(47)(B). Because this court may review a final order of
   removal only if “the applicant has exhausted all administrative remedies of
   right,” failure to exhaust results in a jurisdictional bar to review. Roy v.
   Ashcroft, 389 F.3d 132, 137 (5th Cir. 2004); § 1252(d)(1).
           In this case, the BIA has specifically ordered that the proceedings be
   reopened and has stated that, on remand, the parties will have an opportunity
   to update the record and the IJ will have an opportunity to further assess the
   merits of Dasime Itoe’s claims, including any newly offered evidence. The
   BIA must address any claims arising from these proceedings before Dasime
   Itoe can assert them before this court. See Roy, 389 F.3d at 137. Because
   Dasime Itoe is currently pursuing administrative remedies below, he is no
   longer subject to a final order of removal that this court has jurisdiction to
   review. See id.; see also Gregoire v. Holder, 421 F. App’x 432, 433 (5th Cir.
   2011) (holding that a BIA order granting reconsideration and remanding the
   matter to an IJ deprived this court of jurisdiction). 1
           MOTION TO DISMISS GRANTED.                               PETITION FOR
   REVIEW DISMISSED.



           1
              Unpublished opinions issued on or after January 1, 1996, are not binding
   precedent, but they may be persuasive authority. Ballard v. Burton, 444 F.3d 391, 401 n.7
   (5th Cir. 2006); 5th Cir. R. 47.5.4.




                                              2